Citation Nr: 1404324	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  05-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for dermatitis, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

The Board subsequently remanded these matters for further evidentiary development in December 2008, January 2011, June 2012, and again in September 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from June 1967 to June 1968.

2.  The Veteran's squamous cell carcinoma did not have its onset during active service and was not the result of an event, injury, or disease incurred in active service, to include in-service herbicide exposure.

3.  The Veteran's dermatitis did not have its onset during active service and was not the result of an event, injury, or disease incurred in active service, to include in-service herbicide exposure.




CONCLUSIONS OF LAW

1.  The criteria for service connection for squamous cell carcinoma, including as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for dermatitis, including as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Notice letters were sent to the Veteran in May 2004 and March 2006.  Although the initial unfavorable decision was issued prior to VA sending supplemental notice regarding how VA assigns disability ratings and effective dates, the claims were subsequently readjudicated in a supplemental statement of the case, and the Veteran suffered no prejudice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  The Board thus finds that VA's duty to notify has been satisfied through these letters.  

The duty to assist was also met in this case.  The Veteran's service treatment records and VA and private medical records are in the claims file, as well as statements from the Veteran and his representative.  It is noted that the Veteran has identified records for treatment of skin disorders at the Allen Park VA Medical Center (VAMC) from 1970 through January 1997, which have not been located and associated with the file.  The RO issued a Formal Finding of Unavailability for the records and has so informed the Veteran.  The Veteran responded that he did not have these records in his possession.  

The Veteran was afforded a VA examination in October 2013 regarding the appealed claims.  The examiner had access to and reviewed all the evidence in the claims file, recorded the Veteran's reported history and provided an opinion regarding the likelihood of an etiological link between the currently existing disabilities and the Veteran's active service.  As this is in substantial compliance with the September 2013 remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Board is cognizant of the fact that the October 2013 VA examiner indicated that the Veteran had not experienced either of the claimed conditions, despite the Veteran's file containing private treatment records including a December 2009 histopathology report diagnosing squamous cell carcinoma and a September 2012 treatment record listing a diagnosis of dermatitis, both of which were highlighted in the September 2013 Remand.  However, the examiner did make note of reviewing photographs from 2012 demonstrating a widespread rash with the appearance of atopic eczema.  Regardless, the Board finds the examination adequate as it provides an etiological opinion about the Veteran's skin conditions generally which takes into account the Veteran's medical history during and following service and provides a clear rationale for the opinions proffered.

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Herbicide Exposure

The Veteran is seeking entitlement to service connection for squamous cell carcinoma and dermatitis.  He attributes both of these skin disabilities to his in-service exposure to herbicides.

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent (including Agent Orange) during active service.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41442-49 (1996).  

IV.  Analysis

The Veteran's claims file contains private treatment records including a December 2009 histopathology report diagnosing squamous cell carcinoma and a September 2012 treatment record providing a diagnosis of dermatitis.  Although the September 2013 VA examiner found that the Veteran did not have these disabilities at the time of that examination, a disability which resolves during the appeal period (becomes asymptomatic) is subject to service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, there exists competent evidence of the current existence of the disability for which service connection is being claimed.  

The Veteran served in the Army from September 1966 to June 1968, including service in the Republic of Vietnam from June 1967 to June 1968.  He is thus presumed to have been exposed to an herbicide agent during service.  This leaves the third requirement for service connection at issue; whether there is a nexus or connection between the Veteran's current disabilities and service.

At the outset, the Board finds that the Veteran is not entitled to service connection for squamous cell carcinoma or dermatitis on a presumptive basis.  Neither of these disabilities is among those enumerated in the herbicide presumption regulations.  See 38 C.F.R. § 3.309(e).  Thus, the presumption of service connection due to herbicide exposure is not for application.

The regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, entitlement to service connection is also considered on this basis.

The service treatment records contain no complaints, diagnoses, or treatment for any skin disease during service, including squamous cell carcinoma and dermatitis.  The June 1968 separation report of medical examination reflects that the Veteran's skin was clinically evaluated as normal and the Veteran did not indicate ever having any skin diseases, in his self-reported history.  

The Veteran was afforded a VA examination for skin conditions in February 1997.  At that time, he reported that he had no problems with his skin until two years after military service, and began having intermittent skin rashes since approximately 1970. 

The Veteran was provided with a number of other VA examinations for his skin.  Following one such examination, the Veteran was provided with a supplemental VA medical opinion in February 2011.  The VA examiner noted that the Veteran's claims file had been reviewed.  In discussion of the then-claimed actinic keratosis, the VA examiner stated that that disability manifests as macular lesions appearing on sun-exposed areas of the body and are attributed to damage from ultraviolet radiation from the sun which damages dermal DNA, resulting in pre-cancerous growth of skin cells which may give rise to squamous cell carcinoma.  The examiner noted that the primary risk factor for actinic keratosis is sun exposure.       

The VA examiner opined that other than sun exposure, no particular aspect of the Veteran's service may be related to any of his claimed skin conditions.  The VA examiner further stated that it was not medically possible to state, with any certainty, that any sun exposure experienced by the Veteran during service, as opposed to that experienced before or after service, is in any way causally related to the Veteran's claimed skin conditions, and any attempt to do so would be a matter of pure speculation.  In support of this statement, the examiner reasoned that the Veteran would have experienced sun exposure before, during, and after military service.  The VA examiner also noted that the Veteran's service treatment records were silent as to any treatment for severe sunburn.  

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation ... must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled."  The Board finds that the VA examiner's opinion is adequate, as the examiner explained why she could not provide a medical opinion without resorting to speculation.  However, because the examiner was not able to provide either a positive or negative etiological opinion with regard to the Veteran's service, the probative weight afforded this conclusion is minimal.        

An additional VA examination was provided to the Veteran in October 2013, pursuant to the September 2013 Remand, as new evidence showing diagnoses of squamous cell carcinoma and dermatitis had been associated with the Veteran's file subsequent to the most-recent adjudication.  The examiner noted that the Veteran was interviewed and the Veteran's claims file had been reviewed.  The Veteran reported having no memory of skin problems while in service, and stated that he could not remember when he began to develop benign skin lesions.  The examiner noted photographs from 2012 demonstrating a widespread rash with the appearance of atopic eczema, which the Veteran said had been present for eight months.  The examiner also noted that the rash was not present at the time of the examination.

As noted above,  the Board acknowledges that the October 2013 VA examiner indicated that the Veteran had not experienced either of the claimed conditions, despite the Veteran's file containing private treatment records which include a December 2009 histopathology report diagnosing squamous cell carcinoma and a September 2012 treatment record listing a diagnosis of dermatitis.  However, the examiner did make note of reviewing photographs from 2012 demonstrating a widespread rash with the appearance of atopic eczema, another term used for dermatitis.  Despite this oversight, the Board finds the examination to be probative as it provides a well-reasoned etiological opinion about the Veteran's skin conditions generally; taking into account the Veteran's medical history during and following service.

The October 2013 VA examiner opined that it was less likely than not that the Veteran's claimed skin disabilities were incurred in or caused by service.  The examiner commented on their possible relationship to exposure to Agent Orange, and explained that the VA website lists only chloracne and various soft tissue sarcomas as being related to dioxin exposure, and the Veteran had not experienced either of those conditions.  There was, therefore, no scientific evidence linking the Veteran's exposure to dioxin and his skin conditions.  The examiner also provided an opinion that the Veteran's skin conditions were not directly related to his military service, because the Veteran reported not having a skin disorder until two years after service.

The Board finds the report of the October 2013 VA examiners should be accorded significant probative weight, because it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any contrary, competent evidence or opinion regarding the etiology of the disabilities at issue-i.e., one that, in fact, supports the claim.

The only evidence linking the Veteran's squamous cell carcinoma and dermatitis to his military service and in-service herbicide exposure is the appellant's own lay contentions.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).   

The appellant, however, is not competent to testify that his squamous cell carcinoma and dermatitis were caused by his service.  These disabilities are not simple medical conditions that can be causally related to active service without medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  In addition, the Veteran has not alleged that these disabilities had their onset in active service.  Therefore, the appellant's statements regarding etiology do not constitute competent evidence on which the Board can make a service connection determination.  There is thus no competent evidence relating the Veteran's claimed disabilities to active service, and the balance of the evidence is against the existence of causal relationship.

For all the foregoing reasons, the Board finds that the claim for service connection for squamous cell carcinoma and dermatitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
   

ORDER

Service connection for squamous cell carcinoma, to include as due to in-service herbicide exposure, is denied.

Service connection for dermatitis, to include as due to in-service herbicide exposure, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


